Citation Nr: 0208630	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  99-15 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include as a result of the use of tobacco 
products during service.

2.  Eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1943 
to June 1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Oakland, California, 
Regional Office (RO) which denied the appellant claim of 
entitlement to service connection for the cause of the 
veteran's death as well as basic eligibility to dependent's 
educational assistance under Chapter 35, Title 38, United 
States Code (DEA).


FINDINGS OF FACT

1.  VA's duty to notify and assist the appellant has been 
satisfied and all relevant evidence necessary for an 
equitable disposition of the appeal has been obtained.

2.  The veteran died in August 1998, and according to the 
death certificate the immediate cause of death was 
respiratory failure due to pneumonia. COPD (chronic 
obstructive pulmonary disease), coronary artery disease and 
HBP (high blood pressure) were listed as other significant 
conditions contributing to death but not related to the 
immediate cause of death.

3.  At the time of death, service connection was in effect 
for residuals of a gunshot wound of the right chest with 
avulsion of the pectoralis major muscle evaluated as 30 
percent disabling.

4.  Cardiovascular and respiratory system diseases were first 
shown many years after service. 

5.  The preponderance of the medical evidence establishes 
that the veteran's service-connected disability did not cause 
or contribute substantially or materially to cause his death.

6.  In May 1999 the appellant claimed service connection for 
the cause of the veteran's death based on the use of tobacco 
products.  

7.  The appellant does not meet the statutory criteria for 
eligibility for DEA.


CONCLUSIONS OF LAW

1.  The diseases that caused the veteran's death were not 
incurred in or aggravated by service and cardiovascular 
system, disease may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112 (West 1991); 38 C.F.R. 
§ 3.307, 3.309 (2001). 

2.  The veteran's service-connected disability did not cause 
or contribute substantially or materially cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.300, 3.312 (2001).

3.  The claim of service connection for the cause of the 
veteran's death based on the use of tobacco products, filed 
in 1999, lacks legal merit.  38 U.S.C.A. § 1103 (West Supp. 
2001); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994)

4.  The required conditions for eligibility for DEA have not 
been met.  38 C.F.R. § 3.807 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran was wounded in 
action by shell fragment penetration to the right upper 
anterior chest wall with fracture of the fourth and fifth 
ribs and avulsion of a portion of the right pectoralis major 
muscle.  Examination in November 1944 showed the veteran had 
a hematoma of the lung.  An X-ray of the chest showed 
considerable resolution of a density in the upper right lung.  
The impression was traumatic intrapulmonary hemorrhage of the 
right upper lobe.  An admission examination report of the 
Mitchell Convalescent Hospital dated in March 1945 reflects 
that the veteran's respiratory system was okay and blood 
pressure was 120/80.  Progress notes dated in May 1945 
indicate the veteran was doing very well but still had some 
shortness of breath.  An X-ray showed normal lung fields.  
The veteran received a disability discharge due to his chest 
wound. 

By rating action in June 1945 the RO granted service 
connection for residuals of a gunshot wound, laceration of 
the right chest with avulsion of the pectoralis major muscle, 
and assigned a 20 percent disability evaluation.  By rating 
action in April 1947 the RO increased the veteran's 
disability evaluation to 30 percent.  This rating remained in 
effect until the veteran's death.

In March 1950 the veteran underwent VA examination.  The 
examiner noted the veteran's history of the in-service 
injury, indicating that it was unknown whether there was 
penetration into the pleural cavity and that there was no 
history of aspiration of the pleural cavity, open or closed 
drainage.  Examination showed normal and symmetrical 
respiratory expansions.  Breath sounds were clear throughout 
and percussion note was resonant throughout.  Blood pressure 
was 124/80 and the cardiovascular system was normal.  The 
diagnoses were no functional disability of the shoulder and 
no evidence of previous intrapleural injuries found.  A chest 
X-ray showed that the lungs and pleura were negative, the 
heart and great vessels were normal, and there were no 
foreign bodies and no evidence of trauma to the bony thorax. 

Private outpatient treatment records notes that in November 
1984 the veteran was treated for a bronchitis cough.  In 
August 1985 it was noted that he had sustained a recent chest 
injury when he fell from a horse and that he was mildly 
"pleuritic aggravated by movement."  It was further noted 
that he had smoked an average of a pack of cigarettes a day 
since age nineteen and that emphysematous changes were 
developing.  Outpatient treatment records in September 1985 
show the veteran had moderately severe chronic obstructive 
pulmonary emphysema, per pulmonary function test.  The 
veteran was advised to stop smoking because it was necessary 
for his lungs and heart.  

Private outpatient treatment records dated in December 1991 
show the veteran had a severe respiratory infection, 
bronchitic cough, and purulent sputum over the past week.  In 
addition in December 1991 he underwent cardiac 
catheterization which showed atherosclerotic coronary artery 
disease with thrombotic occlusion of the right coronary 
artery, mild pulmonary hypertension probably secondary to his 
known severe COPD, and mild inferior hypokinesis. 

In December 1994 the veteran was admitted to the hospital 
with a diagnosis of fever of unknown origin and history of 
emphysema.  Hospital consultation reports show the veteran 
had severe underlying COPD, probably related to tobacco 
abuse.  The impression in pertinent part was community-
acquired pneumonia probably secondary to Streptococcus 
pneumoniae and Penicillin-sensitive, superimposed on severe 
COPD and history of tobacco abuse.  It was also noted that 
the veteran smoked cigarettes heavily all his adult life 
until he quit smoking in 1991.  The impression in pertinent 
part was COPD, being treated for emphysema.

Private medical records reflect that in 1996 and 1997 the 
veteran was seen intermittently for severe 
respiratory/bronchitic coughs.  He was diagnosed with severe 
bronchitis.  The veteran was hospitalized in April 1997 with 
a final diagnosis of COPD, among other things.  

In August 1998 he presented to Rideout Memorial Hospital with 
respiratory complaints and was thought to have pneumonia.  
Soon after admission he began to deteriorate and was 
intubated.  Despite a change in his medication he continued a 
downward spiral and expired at the hospital the day after 
admission.  The final diagnoses were pneumonia/respiratory 
failure; septic shock (Pseudomonas); coronary artery disease; 
cerebrovascular disease; and COPD.  

The death certificate shows that the veteran died in August 
1998.  The immediate cause of death was respiratory failure 
due to pneumonia.  Other significant conditions contributing 
to death, but not resulting in the underlying cause, 
consisted of COPD, coronary artery disease and hypertension. 

In March 1999 the appellant filed a claim for entitlement to 
service connection for the cause of the veteran's death.  The 
RO wrote to her in April 1999 advising her of the evidence 
needed to support her claim and offering to assist her in 
obtaining it.  

In April 1999 the RO denied the appellant's claim.  In her 
notice of disagreement and substantive appeal she contended 
that the cause of the veteran's death was the combination of 
his service-connected gunshot wound to the right side of his 
chest and the fact that he began smoking in service.  She 
stated that the veteran had had a lung condition for many 
years and that he never smoked prior to entering the service.  
Much of the evidence reported above was subsequently obtained 
and was considered by the RO. 

In an August 1999 written opinion, Dr. D. Wilms, a private 
physician who treated the veteran from October 1996 to July 
1998 for a pulmonary disorder, noted that the veteran had 
known severe obstructive lung disease.  He stated that the 
veteran had a previous service-connected shoulder muscle 
injury but he (Dr. Wilms) did not believe that it directly 
caused the veteran's respiratory problems.  He noted that the 
shoulder injury could have "contributed along with many 
other factors, because the shoulder girdle and upper chest 
and back and neck muscles are used with the accessory muscles 
of respiration which [the veteran] did use because over 
inflation of his chest made the diaphragm less efficient in 
respiratory effort."  Dr. Wilms reiterated that he would 
consider the service-connected injury to be "only one of 
many factors" contributing to the veteran's death.   

The appellant submitted a newspaper clipping from March 1945, 
which indicates that the veteran suffered serious wounds to 
the chest while engaged in combat.

In September 2001 the RO ordered a review of the claims file 
and an opinion by a VA physician as to any relationship 
between the veteran's service-connected disability and the 
cause of his death.  The physician noted that the veteran 
likely developed COPD as the result of many years of 
cigarette smoking and his death with respiratory failure and 
pneumonia was more likely than not directly related to his 
COPD.  Therefore COPD was likely a principal cause of death.  
The physician stated that, absent COPD, it was not likely 
that the veteran would have died from his respiratory 
infection and therefore there was a direct causal 
relationship between COPD and his death.  The physician 
further noted that because the veteran developed smoking 
while in the military and did not smoke before entering the 
service, it was more likely than not that he did develop 
nicotine dependence while in the service.  The examiner 
concluded that COPD was a direct and proximate cause of the 
veteran's death.  

With regard to the veteran's muscle injury, the physician 
noted that there was a documented loss of function of the 
right pectoralis muscle.  The right pectoralis was described 
as an accessory muscle of respiration and, since the veteran 
was severely compromised from his COPD, he was more dependent 
on his accessory muscles of respiration to maintain 
ventilation.  Therefore, the physician opined that there was 
a minor contribution by loss of pectoralis musculature to the 
veteran's inability to ventilate.  The physician also 
explained that the pectoralis muscle is a "very minor" 
contributor to the muscles of respiration and that it is more 
likely than not that this injury to the pectoralis did not 
significantly contribute to the veteran's death.  According 
to the physician, absent the injury to his pectoralis 
musculature, the veteran likely would have met the same fate; 
he most likely would have died due to his severe COPD and 
pneumonia with respiratory failure.  

Criteria

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304 
(2001).  Service connection may also be granted for any 
disease or injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

Certain chronic disabilities, such as cardiovascular-renal 
disease and hypertension, may be presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001). 

Under the pertinent statutes and regulations, service 
connection may be established for the cause of a veteran's 
death when a service-connected disability was either the 
principal or a contributory cause of death.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (2001).  A service 
connected disability is the principal cause of death when 
that disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2001).  
A contributory cause of death must be causally connected to 
the death and must have contributed substantially or 
materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (2001).  

On July 22, 1998, the President signed into law the "Internal 
Revenue Service Restructuring and Reform Act of 1998." Public 
Law No. 105-206.  This law created a new statutory provision, 
38 U.S.C.A. § 1103, which reads as follows:

Notwithstanding any other provision of 
law, a veteran's disability or death 
shall not be considered to have resulted 
from personal injury suffered or disease 
contracted in the line of duty in the 
active military, naval, or air service 
for purposes of this title on the basis 
that it resulted from injury or disease 
attributable to the use of tobacco 
products by the veteran during the 
veteran's service.

38 U.S.C.A. § 1103 (emphasis added).  This law applies to 
claims filed after June 9, 1998.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

Analysis
Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. App. 
280 (2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A § 5103A 
(West Supp. 2001).

In addition, VA has recently published regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  These new regulations, which 
in pertinent part are effective as of the date of enactment 
of the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA." 66 Fed. Reg. 45,629.  

In the case at hand, the RO specifically considered the VCAA, 
included it in the December 2001 supplemental statement of 
the case, and satisfied the duty to notify and the duty to 
assist the appellant.  

The duty to notify has been satisfied as the appellant was 
given notice of what was required to substantiate her claims 
in the VA letter of April 1999 advising her of the evidence 
needed and that the RO would help her to obtain it.  
Furthermore, the RO has provided the specific laws and 
regulations pertaining to service connection for the cause of 
death and the use of tobacco products during service.  In 
light of the above, the Board finds that the duty to notify 
has been sufficiently complied with in this case.  38 
U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(b)).

The duty to assist has been satisfied because the RO made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claims.  The veteran's service 
medical records were obtained in conjunction with the 
veteran's earlier claim and the RO obtained or received post- 
service medical evidence deemed relevant by the appellant to 
support her pending claim.  In addition, the RO procured a VA 
medical opinion.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible, and no further assistance to the appellant is 
required to comply with the duty to assist under both the 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159). 

Having determined that the duty to notify and assist has been 
satisfied, the Board turns to an evaluation of the 
appellant's claims on the merits.

The evidence in this case establishes that the veteran passed 
away in August 1998.  
from respiratory failure due to pneumonia.  Other significant 
conditions contributing to death, but not resulting in the 
underlying cause, as listed on the death certificate, were 
COPD, coronary artery disease and hypertension.  During his 
lifetime the veteran was service connected for residuals of a 
gunshot wound to the right chest, which included avulsion of 
the pectoralis major muscle.  

To the extent that this case is medical in nature and the 
determinative factor requires competent medical evidence, the 
appellant's assertion that the veteran's service-connected 
disability caused the veteran's death cannot constitute 
evidence to substantiate this claim.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (Court held that lay assertions of 
medical causation cannot constitute evidence to substantiate 
a claim); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in 
order for his or her statements or testimony to be probative 
as to the facts under consideration).

At the outset, the appellant is advised that, in respect to 
her claim that the veteran's death was related to the use of 
tobacco products which began in service, recently passed 
legislation prohibits an award of service connection based on 
nicotine dependence/tobacco products cases in claims filed 
after June 9, 1998.  38 C.F.R. § 3.300(a) (2001).  In this 
case, the veteran never claimed service connection for lung 
or heart disease and he did not die until after the ending 
date (June 9, 1998) for tobacco products claims.  Thus, even 
if the appellant had filed her cause of death claim 
immediately after the veteran's death and had mentioned his 
use of tobacco products at that time, it still would have 
been after June 9, 1998, the deadline for claims.  
Accordingly, as the appellant's claim filed in 1999 lacks 
legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 

Service medical records show that the veteran sustained a 
gunshot wound to his chest area and suffered a traumatic 
intrapulmonary hemorrhage of the right upper lobe as a 
result.  There is, however, no evidence of any respiratory 
disorder including COPD, hypertension or cardiac disorder 
during service or until many years thereafter.  The medical 
records show that in March 1945, while in service, the 
veteran's respiratory system was described as okay and an x-
ray showed normal lung fields.  Thus, it is not shown that 
any of the disorders that caused or contributed to the 
veteran's death were present during active service.  
Additionally, a VA examination in March 1950, more than four 
years following discharge from active duty, did not reveal 
any cardiac or respiratory system disorders. 

The earliest medical evidence of record after the 1950 VA 
examination report consists of private treatment records 
beginning in the mid-1980s.  An entry in 1985 notes the 
veteran's long smoking history and that he was developing 
empyematous changes in his lungs.  It also refers to his 
shoulder injury, with marked muscle damage and limitation of 
motion.  Subsequent medical evidence shows worsening 
respiratory status and cardiovascular disease.  However, the 
veteran's medical records, including the terminal hospital 
records, do not relate his pulmonary or cardiovascular system 
disabilities to his military service or to his service 
connected disability.  Thus, this evidence does not support 
the claim.

In 1999, after the veteran's death, Dr. Wilms prepared a 
statement addressing the veteran's service-connected shoulder 
injury and any role it might have played in the veteran's 
death.  Dr. Wilms indicated that he not believe the shoulder 
muscle injury directly caused the veteran's respiratory 
problems, but he believed it "could" have contributed to it 
along with "many other factors."  As noted earlier, to 
establish service connection for the cause of a veteran's 
death, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  Dr. Wilms' 
opinion does not estimate the likelihood of the service-
connected disability having contributed to the veteran's 
respiratory problems, only stating that it "could have," 
along with many other factors.  Thus, this opinion is not 
sufficient to show that the service-connected disability, as 
likely as not, made a substantial or material contribution to 
the veteran's death.  

The RO referred the case to a VA specialist for an opinion.  
In his September 2001 report the physician opined that the 
veteran's service-connected disability, particularly that 
relating to the pectoralis musculature, was a very minor 
contributor to the muscles of respiration and that it was 
more likely than not that his service-connected injury to the 
pectoralis did not significantly contribute to his death.  
This opinion, which is against the claim, is more probative 
than Dr. Wilms' because it addresses "likelihood" rather 
than just possibility (could have) and also included a review 
of the file.  Accordingly, it is concluded that the 
preponderance of the competent and probative evidence is 
against the claim of service connection for the cause of the 
veteran's death.  Although the VA physician was of the 
opinion that the veteran's death was related to service on 
the basis of smoking, the Board has explained above that, by 
the time the appellant's claim was filed, service connection 
based the use of tobacco products was precluded by law.  See 
38 U.S.C.A. § 1103 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.300 (2001).  

DEA

For the purposes of DEA, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other then dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of the service-
connected disability.  38 C.F.R. § 3.807(a).  In this case, 
the veteran did not have a permanent and total service-
connected disability at the time of his death, and, as 
explained above, the appellant has not shown that the cause 
of the veteran's death was service connected.  Accordingly, 
the Board finds that the appellant has not met the conditions 
for eligibility for DEA.  

Because the appellant does not meet the basic criteria under 
the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case.  
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit.  See Sabonis, supra.  The 
appeal for DEA benefits must be denied as a matter of law.





ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death, to include based on the use of 
tobacco products during service, is denied.

Eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

